Citation Nr: 1425887	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  14-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to January 1992.  He died in May 2013, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record reflects the Veteran initiated the appeal in this case by filing a timely Notice of Disagreement (NOD) in September 2012.  After his death, his surviving spouse was substituted as the Appellant in this case pursuant to the relevant statutory provisions of 38 U.S.C.A. § 5121A (Substitution in case of death of a claimant who dies on or after October 10, 2008).  A Statement of the Case (SOC) was promulgated in December 2013, and the Appellant perfected the appeal by filing a timely Substantive Appeal in February 2014.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As part of her February 2014 Substantive Appeal, the Appellant indicated that she desired a Board hearing by live videoconference.  Both Travel Board and videoconference hearings are scheduled by the RO.  However, nothing in the record available for the Board's review, to include the Virtual VA/VBMS system, reflects such a hearing has been scheduled or that the Appellant has withdrawn her hearing request.  Therefore, a remand is required to ensure compliance with the hearing request.

Accordingly, the case is REMANDED for the following action:

Please take the appropriate steps in order to schedule the Appellant for a videoconference hearing with a Veterans Law Judge of the Board in accordance with her request.  The Appellant should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Appellant due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



